DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al. US 2021/0286922 A1 (“Obara”).
As to claim 1, Obara discloses a method of automatically generating a boiler combustion model (Paragraphs 10 or 15), the method comprising:
determining whether a specific event has occurred in association with a boiler (Figures 4 and 6 or Paragraphs 57-59 and 80-82 – e.g., analysis of specific boiler processes or “patterns”, see below);
changing a training condition according to a result of the determining (Figures 4 or Paragraphs 55-57, 61, and 80-82 – e.g., acquiring data related to specific boiler processes or “patterns” which is later used to analyze and modify a model, see below); 
generating a boiler combustion model trained on operation data measured in the boiler and stored in a database according to the training condition (Figures 4 or Paragraphs 55-63 or 76 – e.g., combustion model generation necessary in iterative analysis and modification of a model trained with actual operational data); and 
determining a precision of the generated boiler combustion model (Figures 4 or Paragraphs 55-63 or 76 – e.g., comparison of the virtual model with actual values).
Obara discloses the elements of the steps of claim 1, including the use of training conditions and events or behavior patterns in order to build a more accurate boiler combustion model.  Obara’s described process does not explicitly make changes to training conditions according to an event determination.  However, Obara does disclose that the sequence of actual process value acquisition and virtual process value calculation may be swapped (Obara Paragraph 80) and that modifications may be made at any time by a technician (Obara Paragraph 82).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the training steps of Obara could be performed according to a determination of event occurrences because doing so would allow the boiler to operate using a more up to date and accurate model.
As to claim 2, Obara discloses the method of claim 1.  Obara further discloses wherein the determining of whether the specific event has occurred comprises detecting at least one event selected from among a restart of a power plant, a change in characteristic of data stored in the database, and a change in characteristic of the power plant (Paragraphs 11-21 – updates to the model may be triggered, e.g., by changes to test conditions or changes to parameters).
As to claim 3, Obara discloses the method of claim 1.  Obara further discloses wherein the changing the training condition comprises changing the latest operation data stored in the database in response to determining that the specific event has occurred (Figures 4 and 6 or Paragraphs 57-59 and 80-82 – e.g., for analysis of specific boiler processes or patterns, the model training and comparison steps analyze the specific process/pattern, or event).
As to claim 7, Obara discloses the method of claim 1.  Obara further discloses wherein the latest operation data is set as test data and the other operation data are set as training data.  Oda’s Figure 4 and Paragraphs 53-61 disclose iteratively testing different patterns and test conditions and updating the model in response.  The patterns and data which have already been analyzed or used in training may be considered the “test data”, and the future patterns and data which are yet to be used may be considered “training data”.
As to claim 8, Obara discloses the method of claim 7.  Obara further discloses wherein the generating the boiler combustion model comprises training a boiler combustion model on the training data and testing the generated boiler combustion model with the test data (Oda’s Figure 4 and Paragraphs 53-61 – e.g., iteratively testing different patterns and test conditions and updating the model in response).
As to claim 9, Obara discloses the method of claim 7.  Obara does not explicitly disclose that determining the precision comprises comparing an optimal boiler combustion model stored in the database and the generated boiler combustion model and determining the precision of the generated boiler combustion model, and instead teaches comparing the generated model with actual boiler conditions (Figures 4 or Paragraphs 55-63 or 76).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that an “optimal” boiler combustion model could also be used instead of measuring actual boiler conditions, because both ways of gathering boiler data should be equivalent, and using a model would be faster and less costly.
As to claim 10, Obara discloses the method of claim 1.  Obara further discloses a non-transitory computer readable storage medium storing a computer program comprising instructions for executing the method according to claim 1 (Figure 2 or Paragraph 44).
Claims 11, 12, and 16-18 recite elements similar to claims 1, 2, and 7-9, and are rejected for the same reasons.  Regarding claim 12, the examiner notes that Obara discloses use by a technician (e.g., Paragraphs 11 or 16) including training modifications at any time (e.g., Paragraph 82), which necessarily requires some sort of external notification input or signal.
Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method or apparatus for generating a boiler combustion model having the combination of steps/elements in the claims including, among other elements, the treatment of abnormal events or conditional model generation described in the claims, in combination with the analysis and training elements of the claims.
In addition to Obara, cited above, Lee et al. US 2019/0385070 A1 discloses anomaly detection, without the same analysis or manipulation elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851